Citation Nr: 0637777	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right total knee 
arthroplasty, currently evaluated as 30 percent disabling 
from July 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted the veteran a temporary 
100 percent evaluation from April 27, 2001, the date of the 
veteran's knee surgery, to May 31, 2002, and granted a 
subsequent 30 percent evaluation effective July 1, 2002.  The 
veteran continues to disagree with the 30 percent evaluation 
assigned to him effective July 1, 2002.

In a previous Remand dated March 2004, the Board referred the 
issue of entitlement to service connection for a left knee 
disability to the RO for adjudication.  As this issue has yet 
to be adjudicated by the RO, it is again referred to the RO 
for appropriate action.               


FINDING OF FACT

The residuals of the right total knee arthroplasty are 
manifested by pain, slight limitation of motion, laxity, and 
tenderness.  There is no evidence of severe painful motion or 
weakness, no evidence of extension limited to 30 degrees, and 
no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status post total right knee replacement are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2003 and March 
2004.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board includes medical records which 
will be addressed as pertinent, particularly, the veteran's 
VA treatment records and report of VA examination.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Historically, service connection for a right knee disability, 
specifically the residuals of a right knee medial 
menisectomy, was granted by an October 1971 RO decision.  
That decision was based on service medical records which 
showed that the veteran had torn a ligament in his right knee 
in service while playing football, and underwent a medial 
menisectomy in service.

In April 2001, the veteran filed a claim for an increased 
rating for his service connected right knee disability, then 
rated as 20 percent disabling.  An August 2001 rating 
decision awarded the veteran a temporary 100 percent 
evaluation from April 27, 2001, the date of the veteran's 
knee surgery, to May 31, 2002, and granted a subsequent 30 
percent evaluation effective July 1, 2002.  The veteran 
continues to disagree with the 30 percent evaluation assigned 
subsequent to the termination of his temporary total 
evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder. 38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 3 8 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The 30 percent evaluation has been assigned for the veteran's 
service connected right knee replacement pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5055 (prosthetic replacement 
of the knee joint).  Under that code, subsequent to the 100 
percent rating granted for one year following implantation of 
the prosthesis, a 30 percent evaluation is the minimum 
evaluation available.  Chronic residuals consisting of severe 
painful motion or weakness in the affected extremity are 
rated as 60 percent disabling.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to diagnostic codes 5256, 5261, or 5262.

On review, the Board notes that the evidence does not show 
that the veteran's service-connected right knee disability 
resulted in chronic residuals such as severe painful motion 
or weakness.  On May 2004 VA examination with October 2004 
addendum, the veteran was noted to have pain and instability, 
and a significant valgus thrust, with a full range of 
extension, and flexion to 100 degrees, with no significant 
effusion.  A December 2003 VA outpatient treatment record 
noted the veteran to have chronic synovitis, but only trace 
effusion with mild puffiness.  A July 2003 outpatient 
treatment record found a range of motion of 0 to 100, with 
trace effusion, good quadriceps strength, and tenderness 
along the medial joint line and patella femoral.  An April 
2003 outpatient treatment record noted right knee range of 
motion of 0 to 100 degrees, with mild laxity, very minimal 
tenderness, and maybe a trace of swelling.  A November 2002 
outpatient treatment record noted range of motion of 0-110 
degrees without effusion, instability, or crepitus.  An 
October 2002 VA outpatient treatment record noted pain, with 
trace effusion, some generalized tenderness, and 0-120 
degrees of motion.  A July 2002 VA outpatient treatment 
record noted right quadriceps atrophy and a range of motion 
of 0 to 115 degrees, with stable ligaments.

The Board recognizes that a December 2003 VA outpatient 
treatment note does indicate the veteran had only 0 to 10 
degrees of motion, however, as the veteran has never at any 
other time been found to have less than 100 degrees of 
flexion, and as the physician in that note also indicated 
that the veteran had good range of motion, the Board believes 
this finding to be a typographical error.  Based on these 
findings as noted above, and all evidence of record, the 
Board finds that the veteran does not even meet the criteria 
for a compensable evaluation under Diagnostic Code 5260 based 
on limitation of flexion.  See 38 C.F.R. § 4.71a.  There is 
also no X-ray evidence of mal-alignment or loosening of the 
prosthesis.  Nor are any of these findings considered to rise 
to the level of "severe".  Considering all this 
symptomatology, the Board finds that a higher evaluation of 
60 percent for severe painful motion or weakness is not 
warranted.  The Board will therefore consider whether an 
intermediate evaluation (higher than 30 percent but less than 
60 percent) is warranted based on the criteria pursuant to 
Diagnostic Codes 5256, 5261, or 5262.

The criteria for Diagnostic Code 5256 (ankylosis of the knee) 
are as follows: 30 percent for favorable angle in full 
extension, or slight flexion between 0 degrees and 10 
degrees; 40 percent for ankylosis in flexion between 10 
degrees and 20 degrees; 50 percent for ankylosis in flexion 
between 20 degrees and 45 degrees, and 60 percent for 
extremely unfavorable ankylosis, or ankylosis in flexion at 
an angle of 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic code 5256 (2006).

Under Diagnostic Code 5261(limitation of extension of the 
leg), extension limited to 5 degrees warrants a 
noncompensable evaluation; extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with moderate knee or ankle disability warrants the 
assignment of a 20 percent evaluation.  A 30 percent 
evaluation is warranted for evidence of malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent evaluation necessitates evidence of nonunion of the 
tibia and fibula with loose motion and requiring a brace.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2006).

Normal flexion and extension of the knee joint ranges from 
140 degrees to zero degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2006).

On review, the Board finds that an evaluation in excess of 30 
percent is not warranted for the veteran's service-connected 
right knee disability, status post total knee replacement.  
There is no evidence of record showing that the veteran's 
right knee is fixed in flexion between 10 degrees and 20 
degrees, nor are there any findings which constitute 
ankylosis in any way, therefore a higher evaluation under 
Diagnostic Code 5256 is not warranted.  As noted above, there 
is also no evidence of extension limited to 30 degrees, with 
the veteran at all times during the course of this appeal 
having been found to have at least 100 degrees of flexion, 
therefore a higher evaluation under Diagnostic Code 5261 is 
not warranted.  On May 2004 VA examination, extension was 
normal (zero).  Finally, without evidence of nonunion of the 
tibia and fibula, a higher evaluation under Diagnostic Code 
5262 is also not warranted.

The Board notes there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See De Luca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. brown, 9 Vet. App. 
7. 11 (1996).

The Board acknowledges the objective evidence of pain in the 
right knee and some findings of muscle atrophy.  
Nevertheless, the evidence shows only mild limitation of 
motion, with no evidence of any significant weakness, 
incoordination, or fatigability.  Therefore, the Board 
concludes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not provide a basis for an increased evaluation based on 
additional functional loss.

The Board points out that recently, the veteran has been 
found to have increasing problems with laxity in the right 
knee, as particularly noted during his May 2004 VA 
examination report.  In fact the representative has argued 
that this increase in laxity warrants a higher evaluation 
since it requires the prolonged use of a brace.  The Board 
points out that the veteran was recently granted a separate 
evaluation for laxity of the right knee, by a rating decision 
dated November 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  As the veteran has not appealed this issue, it is not 
before the Board at this time.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign higher ratings.  As the preponderance of the 
evidence is against the claim, it must be denied.




ORDER

Entitlement to an evaluation in excess of 30 percent for a 
right knee disability, status post total knee replacement, is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


